           Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) USA Regrowth, LLC, (2) Sarang,
LLC, (3) Capital Concepts Northwest,
LLC, (4) Myrtle Hill, LLC, (5) GHF
Investments, LLC and (6) JLO
Investments, LLC,

               Plaintiff,

v.                                                 Case No. 5:19-cv-00024-HE

(1) Midas Investments, LLC and (2)
Chad Black, an Individual,

               Defendant.

     PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO MODIFY

      Comes now, Plaintiffs, USA Regrowth, LLC, Sarang, LLC, Capital Concepts

Northwest, LLC, Myrtle Hill, LLC, GHF Investments, LLC, and JLO Investments, LLC

(“Plaintiffs”), and files their Response to Defendants’ Motion to Modify Subpoena and for

Protective Order. Doc No. 30. In response to Defendants’ arguments, Plaintiffs state as

follows:

                   FACTS RELEVANT TO DISCOVERY DISPUTE

History of written discovery

      1.       On May 23, 2019, Defendant Black responded to written discovery from

Plaintiffs. Some of Defendant Black’s responses stated, “Plaintiffs have issued a Subpoena

Duces Tecum to Melissa Steely seeking many of the same documents which Plaintiffs



                                            1
            Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 2 of 11



request Black to identify here.” Ex. 1 Defendant Black’s Responses to Interrogatories, No.

4 (only relevant portions submitted as exhibit.)

       2.       On May 23, 2019, Midas responded to written discovery from Plaintiffs.

Several of Midas’ responses stated, “…Plaintiffs have issued a Subpoena Duces Tecum to

Melissa Steely seeking many of the same documents which Plaintiffs request Midas to

identify here.” Ex. 2 Defendant Midas’ Responses to Interrogatories, No. 4 (only relevant

portions submitted as exhibit.)

       3.       In response to Plaintiffs’ request for banking transaction information, as well

as cash and wire transactions at issue, Midas responded, “the answer [ ] may be derived or

ascertained from business records of Midas which it previously produced with its Rule 26

disclosures. In addition, Plaintiffs have issued a Subpoena Duces Tecum to Melissa Steely

seeking many of the same documents which Plaintiffs request Black to identify here.” Ex.

1, Defendant Black’s Responses to Interrogatories, No. 6 (only relevant portions submitted

as exhibit.)

       4.       In response to Plaintiffs’ request for banking transaction information, as well

as cash and wire transactions related to the properties at issue, Midas responded, “the

answer [ ] may be derived or ascertained from business records of Midas which it

previously produced with its Rule 26 disclosures. In addition, Plaintiffs have issued a

Subpoena Duces Tecum to Melissa Steely seeking many of the same documents which

Plaintiffs request Black to identify here.” Ex. 2, Defendant Midas’ Responses to

Interrogatories, No. 7 (only relevant portions submitted as exhibit.)

                                               2
             Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 3 of 11



        5.       Additionally, Plaintiffs requested Midas produce financial documents from

2016, 2017, and 2018, including QuickBooks, balance sheets, profit and loss statements,

income statements, operating statements, bank statement and bank reconciliations,

accounts receivable, accounts payable, and annual budgets. Midas objected, claiming the

information was part of a fishing expedition and included confidential and proprietary

information, violating Midas’ right to financial privacy.        Ex. 2, Defendant Midas’

Responses to Requests for Production, No. 5 (only relevant portions submitted as exhibit.)

        6.       While Defendants claimed they produced documents pursuant to Rule 26,

they had not produced a single document with their Rule 26 disclosures letter dated March

26, 2019. Ex. 3, Defendants’ Rule 26 Disclosure letter.

        7.       On July 1, 2019, Plaintiffs sent a detailed letter to Defendants seeking

sufficient responses and production of responsive documents. Ex. 4, Letter dated July 1,

2019.

        8.       Thereafter, on July 12, 2019, Defendants then produced 1122 pages. (Note

several of the emails produced by Defendants were forwarded to counsel on February 15,

2019, but not produced for 5 months, after a second request by Plaintiffs.) See Ex. 5, email.

        9.       The 1122 pages of documents produced by Defendants did not contain the

banking or financial information sought in Interrogatory Nos. 4, 6 and 7, or Request for

Production No. 5. Plaintiffs still do not have sufficient responsive documents.




                                              3
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 4 of 11



History of Plaintiffs’ Subpoena Duces Tecum to Chase

       10.    On July 19, 2019, Plaintiffs issued a Subpoena Duces Tecum to Chase bank

seeking banking information for Midas and Black. Ex. 6, Subpoena to Chase.

       11.    On July 30, 2019, Defendants sent a letter to Plaintiffs objecting to the

subpoena. See Ex. 7, Letter dated July 30, 2019.

       12.    Thereafter, counsel for the parties discussed their positions in good faith but

were not able to reach a resolution so Defendants filed the Motion to Modify at issue.

       13.    On August 20, 2019, Defendants notified Plaintiffs by letter that there were

“only two” Chase accounts (8510 and 8161) related to the properties at issue and they

would soon produce related documents. Ex. 8, Letter dated August 20, 2019.

       14.    On August 23, 2019, Defendants clarified they would be produced detailed

account statements for account 8510 from 2016-2017 and statements for account 8161

from 2016-2018. Ex. 9, Email from E. Allan.

       15.    On August 28, 2019, after a Protective Order was entered, Defendants

produced 240 pages of Chase bank statements. These statements were for accounts ending

in 8161 and 8510. A review of the statements shows fund transferred to and from over 20

separate Chase accounts. See e.g., Ex. 10, Defendants’ production.

       16.    These additional bank statements, which according to Defendants are

directly related to the Properties at issue, raise further concerns as to Defendants’ misuse

of the funds provided by Plaintiffs. For example, during the month of March 2017,

Plaintiffs wired a total of $87,064.00 to Midas Investments, LLC’s account ending in 8510.

                                             4
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 5 of 11



During that same period, Defendants spent $10,107.22 in debit card charges out of account

8510, almost none of which seem to be related to the Properties. Defendants’ March 2017

charges from account 8510 include: purchases at nail salons, a med spa, iTunes, tanning

salons, a dentist’s office, a pediatrician’s office, a dermatologist’s office, grocery stores,

clothing stores, Toys R Us, Scholastic book club, dozens of restaurants, and a $306.99 cash

withdrawal from an ATM on the Las Vegas Strip. Ex. 11, March 2017 Statement for

Account 8510.

History of Plaintiffs’ Subpoena Duces Tecum to Melissa Murphy Steely

       17.    On May 1, 2019, Plaintiffs issued a subpoena to Melissa Murphy Steely

(“Steely”). Defendants took issue with the original language of the Subpoena Duces

Tecum and the parties worked to resolve the issue, agreeing on the language used in the

June 3, 2019 subpoena.

       18.    The subpoena to Steely requested various financial and banking documents

“regarding the Properties from December 1, 2016 to present.” “Properties” was defined

narrowly as the five (5) properties at issue in this case.

       19.    In response, Steely produced 61 pages of documents, a majority of which

were Chase bank statements for a company titled Midwest Wholesale Properties, LLC, an

entity unknown to Plaintiffs.

       20.    The Chase statements produced by Steely were for an account ending in

6290. A review of the statements shows transfers to and from nine (9) different Chase

accounts, including the account to which Plaintiffs wired their investment finds to

                                               5
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 6 of 11



Defendants, 8161, and 8510, the account which Defendants admit was maintained by

Midas Investments, LLC. Ex. 12, Steely documents.

       21.    Suspecting this was not all the responsive documents in Steely’s possession,

Plaintiffs followed up with Steely and received 51 additional pages of documents, as well

as an email from Steely. Ex. 13, Email from Steely.

       22.    A majority of the second set of production from Steely were additional Chase

statements. Steely produced statements for Elwood and Durbin Park Living Trust, Chad

Black Trustee, which show transfers to and from several accounts, including the account

to which Plaintiffs wired their investment funds to Defendants, the account ending in 8161.

See Ex. 14, Steely documents.

       23.    Steely produced statements for Midas Investments, LLC (the account into

which Plaintiffs wired their investment funds), for April 2017 to July 2017, which show

transfers to and from 12 separate accounts. See Ex. 15, Steely documents.

       24.    Of significance, Steely’s email to counsel states, “[t]here are many

companies that money moved between all related to Midas Investments”                Ex. 13,

Email from Steely.

       25.    In addition, Steely stated, “my access to his quickbooks, hubdoc, google

drive, etc. have all been removed by Chad and his current staff.” Ex. 13, Email from Steely.




                                             6
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 7 of 11



                                RESPONSIVE ARGUMENT

The documents sought from Chase are discoverable.

       It is well known that:

       “[p]arties may obtain discovery regarding any non-privileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of the
       case, considering the importance of the issues at stake in the action… the
       parties’ relative access to the relevant information… the importance of the
       discovery in resolving the issues… Information within this scope of
       discovery need not be admissible in evidence to be discoverable.” Fed. R.
       Civ. P. 26(b)(1).
Plaintiffs have brought an action against Defendants claiming breach of contract, unjust

enrichment, conversion, and fraud. See, Doc No. 1. These allegations are founded on the

belief that Defendants misappropriated and misused the funds entrusted to them by

Plaintiffs. It is therefore imperative to allow Plaintiffs to conduct discovery which would

support these claims, and determining the use (or misuse) of the investment funds is crucial.

To do so, Plaintiffs must have all the related financial and banking information so the funds

can be traced. It just so happens the Defendants have intermingled and moved money

between several accounts. However, this does not make the discovery sought a fishing

expedition, but rather a thorough request for all the discoverable documents Plaintiffs will

need to evaluate and support their claims. The documents sought by the Chase subpoena

are discoverable.

The subpoena to Chase is not overbroad.

       Defendants argue the Chase subpoena is disproportionate to the claims of the case.

However, the financial documents Plaintiffs have obtained illustrate a pattern and practice

                                             7
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 8 of 11



of intermixing funds among over 24 different accounts. Even Midas’ CPA recognized and

stated the funds were moved around between accounts. See Ex. 13. The business practices

of Defendants warrant the need for Plaintiffs to obtain the requested documents; it is not

disproportionate.

       Defendants also request the subpoena be limited to “documents dealing with the real

estate properties and other matters at issue in this case.” See, Doc No. 20, p. 4. This was

discussed during the good faith conference between counsels. However, counsel for

Defendants could not explain how, if the property limitation was put in place, Chase would

be able to determine what documents dealt specifically with the properties. That is not

how the banking information is organized. This is therefore not a feasible suggestion, and

should not be considered by the Court as such. Again, from the documents Plaintiffs do

have in their possession, funds for the properties were transferred to and from over 24

separate accounts.

       Defendants also suggest Plaintiffs should be given documents related to just two

accounts and then, Defendants would “[offer] further cooperation if Plaintiff’s review

suggested the involvement of additional accounts.” See, Doc No. 30, p. 5. However,

Plaintiffs review has already proven the “involvement of additional accounts.” This is not

a compromise, but just an effort to inappropriately limit Plaintiffs’ discovery process,

delaying the case. (It should be noted the parties have already requested one extension of

deadlines and in its Order granting the extension, the Court stated “[t]he parties should not

anticipate further extensions.” See, Doc No. 28.) It has already been shown that limiting

                                             8
         Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 9 of 11



Plaintiffs to the two accounts suggested by Defendants will not provide Plaintiffs with the

information they need; the funds are all intermixed among various accounts. Therefore, the

Chase subpoena should not be limited.

The documents requested in the Chase subpoena cannot be obtained from other
sources.

       Lastly, Defendants argue the documents requested by Plaintiffs can be obtained

through other discovery and the subpoena is unnecessary. This is in direct opposition to

the truth. Plaintiffs requested the information they seek from Chase in written discovery to

Defendants. See Exs. 1 and 2. Instead of producing the documents, Defendants pointed to

Steely, saying Plaintiffs had requested the same documents from her and could obtain them

from her. Id. However, Steely states she doesn’t have access to all the responsive

documents and has produced only a limited portion of what the Plaintiffs need. See Ex. 13.

       Defendants have now offered, as of August 20, 2019, to produce documents related

to two accounts. Ex. 8. However, as explained previously, these accounts are not the only

accounts in which Plaintiffs’ investments, intended for the properties at issue, were

intermixed. Further, Defendants only intend on producing documents from 2016-2017 for

account 8510 and 2016-2018 for 8161. Ex. 9. Since producing the documents on August

28, 2019, Plaintiffs have reviewed the same and determined the statement only further

support the fact that Defendants intermingling of funds requires the review of many, many

accounts to assess where the investments were spent, and how. Exs. 10 and 11.




                                             9
        Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 10 of 11



                                     CONCLUSION

       Plaintiffs’ Subpoena Duces Tecum to Chase should not be modified or limited.

Based on the business practices of Defendants, it has already been established that

investment meant to fund the properties at issue were intermingled with at least 24 other

Chase accounts.       To investigate, evaluate, and further support their claims against

Defendants, Plaintiffs must obtain the records requested from Chase. Anything less would

not provide an accurate history of the use of the money at issue in this case. Defendants’

motion should therefore be denied.

       WHEREFORE, Plaintiffs, USA Regrowth, LLC, Sarang, LLC, Capital Concepts

Northwest, LLC, Myrtle Hill, LLC, GHF Investments, LLC, and JLO Investments, LLC,

pray that upon consideration of the foregoing argument and reasoning, the Court deny

Plaintiffs’ Motion.

                                          Respectfully submitted,
                                          +


                                          Daniel V. Carsey, OBA No. 21490
                                          Kelly C. Comarda, OBA No. 22528
                                          Jacqueline M. McCormick, OBA No. 31640
                                          HALL, ESTILL, HARDWICK, GABLE,
                                          GOLDEN & NELSON, P.C.
                                          100 North Broadway, Suite 2900
                                          Oklahoma City, OK 73102
                                          (405) 553-2313 (o)
                                          (405) 553-2855 (f)
                                          dcarsey@hallestill.com
                                          kcomarda@hallestill.com
                                          jmccormick@hallestill.com

                                          ATTORNEYS FOR PLAINTIFFS
                                           10
        Case 5:19-cv-00024-HE Document 33 Filed 08/29/19 Page 11 of 11




                           CERTIFICATE OF SERVICE
       I, Jacqueline M. McCormick, hereby certify that on the 29 day of August, 2019, a
true and correct copy of the above and foregoing was electronically served using the
CM/ECF system to all CM/ECF registrants appearing in the above-styled matter, namely
and including:

      Terry Stokes
      Emily Allan
      1503 E. 19th St.
      Edmond, OK 73013
      tstokes@oklawpartners.com
      eallan@oklawpartners.com



                                        Jacqueline M. McCormick




                                          11
